Title: To George Washington from David Campbell, 9 November 1791
From: Campbell, David
To: Washington, George



Sir,
City Tavern Philadelphia Novr 9th 1791

If the Judges of the Territory South of the Ohio are vested with federal Jurisdiction, which doubtless the[y] will be, otherwise violators of Treaties will go unpunished, they at present having no federal Jurisdiction: It will be necessary to appoint an Attorney for the District, whose business it will be ex officio, to commence prosecutions agains violators of Treaties or give information to the Judges, that they may be bound to answer in the supreme Court of the United States, where such matters by the present Laws are cognizable. If the mode of bringing to trial, those who have injured Indians, rests with the people at large, the consequence will be the agressors will go unpunished.
The Attorney must be a man of Abilities, integrity, and firmness, As such I recommend to your Notice a Mr Archibald Roan, a practicing Lawyer in our Courts, and very adequate to the business. He has the Confidence of the Governor & Judges.
No doubt you will be troubled with many reports from different communications, that the Cherokees violate the Treaty, but reports are not to be depended upon unless coming officially from the Governor.
Shortly before I left home, there were two or three men killed on the road leading through the Wilderness to Kentuckey: It was circulated that they were Cherokees who did the murder, but on examining the matter more fully, and tracing the Route the Indians took, it was fou[n]d they were some of the hostile Tribes from the north side of the Ohio.
It will be well if the present form of Government continues for some years, in the Territory, at least untill the people are taught to obey the Law and pay due Respect to Treaties.
Some partial Complaints may be circulated against the Executive

and Judiciary of the Territory arising from their rigid determination to support the Dignity of the Government, by compelling the observance of Treaties, and doing equal justice to the Indians; but such information will give you no concern, for the Law will be our guide, and it must be executed.
The Law with respect to trade and intercours[e] with the Indians cannot confer too much power on the Governor, he is on the spot will allways know what suits their dispositions and can regulate his conduct accordingly.
I shall take the liberty, frequently to state to you, either directly, or through the medium of the Secretary of War, such things as come to my knowledge, and may be worth your Attention.
I go home transported with the reception I have received from you. I cannot reward it by any other means, than by a faithful discharge of the Office you honored me with.
I conclude by assuring you I am deeply interested in the honor and happiness of my Country. I am with pure & unsullied Sentiments of Esteem & Regard your Excellencys Most Obt Servt

David Campbell

